EXAMINERS AMENDMENT AND REASONS FOR ALLOWANCE
Note:	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in communication to response filed April 12th, 2022.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 25th, 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ryan Varnum on May 12th, 2022.
	Claims 1 and 18 are amended to recite addition language and claim 18 is further amended with new formatting to include an indentation at the final line.
The application has been amended as follows: 

Claim 1.	---A device for removing fluid from a subject's brain, comprising: 
a housing, having an inlet and an outlet, the inlet opening toward a reservoir for receiving bodily fluid; 
an aerosol generator positioned at the outlet of the housing, the aerosol generator configured for implantation in a subcutaneous space of the subject and for converting 
 a fluid conveyor extending from the aerosol generator and into the reservoir.---

Claim 18. 	---A method of removing fluid from a subject's brain, comprising: 
draining fluid from the subject's brain;
 conveying the drained fluid along a fluid conveyor to an aerosol generator implanted in a subcutaneous space of the subject;
converting the fluid from a bulk liquid to an aerosol dispersion of ultrafine droplets; and 
              	ejecting the aerosol dispersion.---

Allowable Claims
Claims 1-23 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record is Gill (CN 103842019 A) and Baker (US 20110282268 A1).
Gill (CN 103842019 A), while disclosing a cerebral catheter device for draining fluid from the brain of a patient comprising: shunt implanted to the cerebrospinal fluid (CSF) discharged from the lateral ventricle of the brain, and a reservoir that can be attached to the first fluid connector portion of the brain conduit device in order to remove fluid from the brain, fails to reasonably disclose or suggest, alone or in combination, an aerosol generator configured for implantation in a subcutaneous space of the subject and for converting a bulk liquid to an aerosol dispersion of ultrafine droplets. 
Baker (US 20110282268 A1), while disclosing aerosol generator with a housing that is aimed to generate particles into the body, fails to reasonably disclose or suggest, alone or in combination, a way of removing fluid from the body, or device in which the aerosol generator is implanted in subcutaneous space of the subject.
In addition there is no record of any language related to the examiner’s amendment in any prior art. 
This unique combination of claimed structure not disclosed or rendered obvious by the prior art provides a way for the unwanted fluid in the brain to evaporate in the body, as suggested by applicant in paragraph 1 of page 3 and paragraph 3 of page 5 of applicant’s specification, as originally filed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATE ELIZABETH STRACHAN whose telephone number is (571)272-7291. The examiner can normally be reached M-F: 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tanya Zalukaeva can be reached on 571-272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-1115.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KATE ELIZABETH STRACHAN/ Examiner, Art Unit 3781           
/ANDREW J MENSH/Primary Examiner, Art Unit 3781